Title: To James Madison from William Eustis, 13 October 1812 (Abstract)
From: Eustis, William
To: Madison, James


13 October 1812, War Department. By an act of 3 Mar. 1809, “it is provided that all warrants drawn by the Secretary of war, or the Secretary of the Navy, on the Treasurer shall specify the particular appropriation to which the same should be charged; and that on application of the Secretary of the proper department the President is authorized to direct that a portion of the monies appropriated for one branch of expenditure be applied to another, in the same department.” Informs JM that appropriations to the Quartermaster’s Department are nearly exhausted and requests that JM direct that $500,000 appropriated for the pay of the army be applied to defray expenses in the Quartermaster’s Department.
